ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 0.7-063, concluding that MAXWELL X. COLBY of OAKHURST, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC 1.15(d) and Rule 1:21— 6(recordkeeping deficiencies);
*485And the Disciplinary Review Board having further concluded that respondent should be required to submit to the Office of Attorney Ethics quarterly certified reconciliations of his attorney accounts;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MAXWELL X. COLBY is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of his attorney accounts certified by an accountant approved by the Office of Attorney Ethics, for a period of one year and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law. of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.